Citation Nr: 1645315	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2016, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently does not have a compensable rating for his service-connected bilateral hearing loss. The Veteran testified that he currently has significant hearing loss problems that affect his ability to manage his active law practice. He indicated that he has trouble hearing in the court room. He also has trouble hearing in restaurants or at the theater. The Veteran last had VA examinations for his hearing in December 2009 and January 2010. The Veteran submitted an audiogram conducted by the Lake Baldwin VA clinic from February 2016 and waived RO consideration of this evidence at the hearing. However, this examination is not adequate for rating purposes as it does not include Maryland CNC testing and, thus, the Veteran needs another VA examination to determine if he is eligible for a compensable rating. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to evaluate his bilateral hearing loss. The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list; unless the examiner certified that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities. The examiner must address the Veteran's contentions as to the effect of his bilateral hearing loss on his daily activities. 

2. Then, readjudicate the claim. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




